Case 1:19-cv-00563-KD-B Document 86 Filed 02/18/21 Page 1 of 3                 PageID #: 6839




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

SUSAN DRAZEN, on behalf of herself and          )
others similarly situated                       )
       Plaintiffs,                              )
                                                )
vs.                                             )      CIVIL ACTION: 1:19-00563-KD-B
                                                )
GODADDY.COM, LLC,                               )
                                                )
        Defendant.                              )


JASON BENNETT, on behalf of himself and )
others similarly situated               )
       Plaintiffs,                      )
                                        )
vs.                                     )              CIVIL ACTION: 1:19-00563-KD-B
                                        )
GODADDY.COM, LLC,                       )
                                        )
       Defendant.                       )

                                           ORDER

        This action is before the Court on Plaintiffs Susan Drazen’s and Jason Bennett’s Motion

for Appeal Bond (Doc. 81) and Objector Juan Pinto’s Response (Doc. 85). For the reasons

discussed herein, Plaintiffs’ motion for an appeal bond is GRANTED in part and DENIED in

part.

        Plaintiffs Susan Drazen and Jason Bennett (Plaintiffs) move for an appeal bond pursuant

to Federal Rules of Appellate Procedure 7 and 8 in the amount of $125,000. (Doc. 81 at 1, 15).

This requested bond consists of “a $120,000.00 appeal bond pursuant to F.R.A.P. 8 and a

$5,000.00 appeal bond pursuant to F.R.A.P. 7.” Id. at 16. Objector Juan Pinto (Pinto) argues in

part Fed.R.App.P. 8 does not apply because Pinto did not move for a stay of the judgment pending

appeal. (Doc. 85 at 4). Moreover, Pinto contends there is no basis under Fed.R.App.P. 7 for a



                                               1
Case 1:19-cv-00563-KD-B Document 86 Filed 02/18/21 Page 2 of 3                                   PageID #: 6840




$125,000.00 appeal bond because delay costs cannot be included and the requested $5,000.00 in

costs is overstated. (Id. at 3-4).1

         Fed.R.App.P. 8(a) permits a party to move for a stay of judgment pending appeal and

appeal bond to support stay. However, Pinto has not moved for a stay of judgment. It is by the

terms of the Settlement Agreement that execution of the Settlement is delayed. Accordingly, a

bond pursuant to 8(a) is not appropriate. --
                                          See ---
                                              e.g., -------------------------
                                                    Muransky v. Godiva Chocolatier, Inc., 2016

WL 11601010, at *4 (S.D. Fla. Dec. 19, 2016) (collecting cases finding supersedeas bonds under

Fed.R.App.P. 8(a) inappropriate where the terms of the Settlement Agreement delayed execution

of the agreement).

         Fed.R.App.P. 7 permits the district court to “require an appellant to file a bond or provide

other security in any form and amount necessary to ensure payment of costs on appeal.” “This rule

does not define ‘costs’ for its purposes” but the Eleventh Circuit in Pedraza v. United Guaranty

Corp., 313 F.3d 1323 (11th Cir. 2002) “went a long way toward doing so.” Young v. New Process

Steel, LP, 419 F.3d 1201, 1208 (11th Cir. 2005). In Pedraza, the Eleventh Circuit held that Rule 7

costs include anticipated appellate attorneys' fees authorized by a statutory fee shifting

provision, noting that Rule 39(e) plainly does not set forth an exhaustive list of or a general

definition of “costs.” Pedraza, 313 F.3d at 1330.

         Plaintiffs contend that “costs” can include delay costs. Pinto argues that delay costs can

only be included when a rule or statute authorizes their inclusion. Otherwise, per Pinto, costs

permitted under Fed.R.App.P. 7 are limited to those enumerated in Fed.R.App.P. 39(e). District

courts in this circuit are split on whether delay costs are permissibly included in appeal bonds

calculations. In light of the holding in Pedraza, and the lack of fee-shifting statute in the underlying


1
 Pinto also requests the Court order Plaintiffs to “show cause why sanctions should not issue given their deliberate
misrepresentations that form the basis of their bond motion.” (Doc. 85 at 2). Pinto’s request is DENIED.


                                                          2
Case 1:19-cv-00563-KD-B Document 86 Filed 02/18/21 Page 3 of 3                       PageID #: 6841




case here, the Court finds the better approach to be to limit the bondable costs on appeal to those

listed in Fed.R.App.P. 39(e).

       Even still, Plaintiffs provide no explanation for how they arrived at the monetary figure

requested—either the $120,000 or $5,000. Plaintiffs summarily state “Class Counsel anticipate

incurring costs taxable under Rule 39(e), including the estimated cost for printing and copying

briefs and other submissions, in the approximate amount of $5,000.00…” (Doc. 81 at 8). Plaintiffs

cite a single case in support that this amount is “well in line with costs regularly included in appeal

bonds required by other courts.” (Id.). The Court finds that an appeal bond in the amount of

$2,000.00 is appropriate. Accordingly, Plaintiffs Susan Drazen’s and Jason Bennett’s Motion for

Appeal Bond (Doc. 81) is GRANTED in part and DENIED in part as set forth herein.

       DONE and ORDERED this the 18th day of February 2021.

                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  3
